Citation Nr: 1022201	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  04-42 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUES

1.  Entitlement to service connection for a claimed acquired 
psychiatric disorder to include generalized anxiety disorder, 
behavioral disorder, major depressive disorder, dysthymia, 
social phobia, alcohol and cocaine dependence in remission, 
and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for the claimed 
residuals of a laceration to the neck.  



REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 
1972.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2004 rating decision 
issued by the RO, which denied service connection for PTSD 
and the residuals of a laceration to the neck based on an RO 
determination that the injuries the Veteran sustained on July 
24, 1971 were a result of willful misconduct and not incurred 
in the line of duty for VA purposes.  

Of preliminary importance, in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) the United States Court of Appeals for Veterans 
Claims (Court) held that, when the Veteran specifically 
requests service connection for PTSD, but the medical record 
includes other psychiatric diagnoses, the claim may not be 
narrowly construed as only a PTSD claim, and should be 
considered as a claim for a psychiatric disorder.  

In light of this holding and the fact that the Veteran also 
has been diagnosed with generalized anxiety disorder, 
behavioral disorder, major depressive disorder, dysthymia, 
social phobia, and alcohol and cocaine dependence in 
remission, the issue on the title page has been 
recharacterized.  

During the course of his appeal, the Veteran requested a 
hearing before the Board in Washington, DC.  A statement from 
the Veteran, dated in November 2007, indicated that he wished 
to cancel his hearing.  Thus, the hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704 (2009).  

The Board remanded the case to the RO in December 2007, when 
the case was remanded via the Appeals Management Center 
(AMC), in Washington, D.C. for additional development of the 
record.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

After careful review of the record, the Board finds that the 
Veteran's claims must be remanded for further evidentiary 
development.  

As noted, the RO issued a Supplemental Statement of the Case 
(SSOC) in January 2010.  Following the issuance of the SSOC, 
the Veteran submitted private treatment records pertinent to 
his claimed psychiatric disorder in February 2010.  

The RO did not, however, issue an additional SSOC considering 
this new evidence, and the Veteran did not waive RO 
consideration of the records.  Accordingly, the Board cannot 
consider the evidence in the first instance.  See 38 C.F.R. § 
19.31; Disabled Am. Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED to the RO for the following 
action:

Following completion of any indicated 
development, the RO should readjudicate 
the claims of service connection in light 
of all pertinent evidence and legal 
authority, including the additional 
records recently submitted by the 
Veteran.  

If any benefit sought on appeal remains 
denied after readjudication, the RO 
should furnish to the Veteran and his 
representative with an SSOC that includes 
clear reasons and bases for all 
determinations, and afford them with time 
for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  



